Citation Nr: 0907822	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches with 
dizziness.

4.  Entitlement to service connection for chronic 
labyrinthitis with staggering and loss of equilibrium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The veteran served on active military service from October 
1965 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Pittsburg, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
right ear hearing loss, tinnitus, headaches with dizziness, 
and chronic labyrinthitis.  The rating decision also denied 
an evaluation in excess of 10 percent for left ear hearing 
loss and entitlement to individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

In January 2009, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  In a written statement received in 
February 2009 (but dated in February 2008), the Veteran's 
representative submitted a limited waiver, allowing 
consideration of the evidence by the Board only if the case 
were to be allowed.  Because of this selective "pick and 
choose" approach by the representative, the Board declines 
to review the evidence.  Therefore, the Board must remand the 
case to allow the RO to consider the additional evidence 
received since the June 2005 statement of the case.  See 38 
C.F.R. § 20.1304 (2008).

VA audiometric and general medical examination reports dated 
in June 2004 diagnosed labyrinthitis and a complaint of 
constant tinnitus.  It was noted that the Veteran was rather 
vague about his claimed headache disability, indicating that 
it was a minimal headache that was well-controlled with over-
the-counter analgesics and occurred only along with the 
dizziness approximately once a month at the most.  The 
examiner was not requested to provide, nor did he provide, 
medical opinions about the etiology of the Veteran's claimed 
disabilities.  However, as the Veteran has submitted evidence 
suggesting that his labyrinthitis, tinnitus, and headache 
disabilities are related to his service-connected left ear 
hearing loss, the RO should schedule him for an additional VA 
examination and opinion to determine whether his claimed 
disabilities are related to service or were caused or 
aggravated by his service-connected left ear hearing loss.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing 
when VA must provide a VA medical examination); see also 38 
C.F.R. § 3.310(a) (effective before and after October 10, 
2006), Allen v. Brown, 7 Vet. App. 439 (1995) (holding that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation).

The Board observes that the June 2004 VA audiological 
examination showed right ear hearing loss for VA compensation 
purposes, but the examiner did not review the claims file or 
provide an opinion regarding the etiology of the hearing 
loss.  As the Veteran will be scheduled for an additional VA 
audiological examination, the examiner is requested to 
provide a medical opinion discussing whether the Veteran's 
right ear hearing loss is related to military service. 

The Board also notes that in his July 2005 substantive 
appeal, the Veteran indicated that he wished to appeal 
"issue #1" on the statement of the case (SOC).  The June 
2005 SOC included three issues:  (1) entitlement to service 
connection for a hearing loss of the right ear, tinnitus, 
headaches with dizziness, and chronic labyrinthitis with 
staggering and a loss of equilibrium; (2) entitlement to 
individual unemployability; and (3) evaluation of service-
connected hearing loss of the left ear.  A statement received 
from the Veteran's representative in August 2005 lists the 
issues, including the claim for individual unemployability 
and an increased rating for left ear hearing loss and states 
that the Veteran believes he is entitled to these claimed 
benefits.  The Board construes this statement as a timely 
substantive appeal.  However, in the written brief 
presentation dated in January 2009, the representative 
identifies only the four service connection claims and the 
claim for an increased evaluation for left ear hearing loss 
as issues on appeal.  The RO should contact the Veteran to 
ask whether he wishes to continue his appeal for individual 
unemployability and an increased rating for left ear hearing 
loss, or whether he wishes to withdraw these claims.  If the 
Veteran elects to continue his appeal for an increased 
evaluation for left ear hearing loss, the RO should ensure 
that adequate VCAA notice as to all elements of the claim is 
provided, including the notice requirements pertaining to 
increased ratings outlined in Vazquez-Flores v. Peake, 22 Vet 
App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and as interpreted by the 
Courts, are fully complied with and 
satisfied.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his hearing loss, 
tinnitus, headache, and labyrinthitis 
disabilities.  Of particular interest are 
private or VA treatment records from June 
2005 to the present.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should contact the Veteran 
and ask whether he wishes to continue his 
appeal of his claims for an increased 
evaluation for left ear hearing loss and 
for individual unemployability, or 
whether he wishes to withdraw either or 
both of these claims.  The Veteran should 
respond in writing.

4.  The Veteran should be afforded VA 
audiometric and general medical 
examinations performed by an appropriate 
physician (or physicians) to determine 
the nature and etiology of his right ear 
hearing loss, tinnitus, headache, and 
labyrinthitis disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician(s) performing the 
examination for a thorough review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the physician's report.

Following review of the claims folder and 
an examination of the Veteran, the 
examiner(s) should specifically identify 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the (a) Veteran's right ear hearing loss, 
tinnitus, headache, or labyrinthitis 
disabilities are related to service, and 
(b) whether his tinnitus, headache, or 
labyrinthitis disabilities were caused or 
aggravated by his service-connected left 
ear hearing loss.  Sustainable reasons 
and bases are to be included with each 
opinion, including an explanation and 
rationale for any alternative etiology of 
his right ear hearing loss, tinnitus, 
headache, or labyrinthitis disabilities.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




